Citation Nr: 0509702	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  96-47 419	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bone loss of maxilla 
and mandible for compensation purposes, to include as 
secondary to service connected thyroid cancer and related 
medication.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The veteran served on active duty from May 1981 to April 
1985.

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from an October 1995 rating 
decision of the Reno, Nevada, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board remanded the issue on appeal in February 2000, June 
2003, and August 2004, for additional development.  
Subsequently, an October 2004 rating action continued the 
prior denial.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The weight of the medical evidence of record indicates 
that the veteran's bone loss of the maxilla and mandible is 
caused by periodontal disease.

3.  The preponderance of the evidence weighs against a 
finding that the veteran's bone loss of the maxilla and 
mandible was due to her service- connected thyroid cancer 
and/or related medication.


CONCLUSION OF LAW

The veteran's bone loss of the maxilla and mandible was not 
incurred in service due to trauma or disease such as 
osteomyelitis, and is not proximately due to or the result of 
a service-connected disorder.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in July 2003, the RO advised the appellant of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The appellant was advised that VA would make 
reasonable efforts to help her get the evidence necessary to 
substantiate her claim for entitlement to service connection 
for bone loss of the maxilla and mandible, but that she must 
provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The appellant was 
also asked to identify any additional information or evidence 
that she wanted VA to try and obtain.  

The August 1996 statement of the case (SOC) and the VCAA 
letter notified the appellant of the relevant laws and 
regulations pertinent to her claim, and essentially advised 
her of the evidence necessary to substantiate her claim.  The 
VCAA letter and the October 2004 supplemental statement of 
the case (SSOC) notified the appellant of her and VA's 
respective obligations to obtain different types of evidence.  
They also advised the appellant of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
the actions.  

Relevant private medical and VA outpatient records have been 
obtained, and the veteran has been provided with a VA 
examination in November 2003.  The appellant has not 
indicated that she has any additional evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA as regards the 
veteran's claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran contends that she has bone loss of the maxilla 
and mandible, which she believes are attributable to service 
or are secondary to her service connected thyroid cancer and 
related medication.

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002).  In 
addition, service connection may be granted for disability 
that is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Service connection may also be established when aggravation 
of a veteran's non-service- connected condition is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

The service medical records do not show any injury to the 
mandible or maxilla.  A December 1981 dental treatment record 
noted moderate calculus, with fair oral hygiene.  In July 
1983, the oral hygiene index was graded as D, with A being 
completely free of all debris and plaque.  A dental treatment 
record dated in April 1985, one week prior to her separation 
from service, noted that the veteran had been made aware of 
bone loss around the maxillar and mandibular molar areas.  

An April 1986 dental note reported generalized periodontitis 
with heavy plaques and calculus present.  The veteran 
underwent a thyroidectomy for a malignant thyroid tumor later 
in April 1986.  A September 1986 statement from the veteran's 
treating VA physician noted that the veteran had undergone 
ablative therapy postoperatively.  He stated that "at one 
point when we saw [the veteran] there was a question of 
osteoporosis based on the fact that a dentist had told her 
she had loose teeth because of 'thin bones.'  This problem 
preceded her ablative therapy."  The veteran was started on 
OsCal despite the fact that a quantitative CT scan of her 
lumbar spine was essentially normal.

A January 1998 statement from F. I., M.D., the veteran's 
endocrinologist, addressed the question of whether the 
veteran's history of bone loss in her jaw was related to her 
underlying endocrine disorder.  Dr. I. stated:

There is evidence that thyroid 
suppressive doses for previous thyroid 
cancer may result in bone loss over time.  
However, her dental problems apparently 
commenced in 1985 before she was placed 
on thyroid hormone suppressive dosage.  
Therefor, this indicates to me that her 
underlying bone disease was probably 
unrelated, at that time, to her thyroid 
condition as it preceded her thyroid 
hormone suppressive treatment schedule.

A VA dental/oral examination was conducted in November 2003.  
The examiner thoroughly reviewed the claims folder, including 
the service medical records.  He noted that a panoramic X-ray 
conducted during service in 1981 showed moderate bone loss 
from teeth #6 through #11.  A May 1982 panorex showed 
progression of bone loss in the areas of teeth #6 and #11.  
X-rays in 1984 and 1985 continued to show progressive bone 
loss in the anterior, posterior, and molar regions.  A 
February 1987 treatment note reported "acute and chronic 
periodontal disease, oral hygiene poor, heavy subgingival 
calculus."  A CT scan of the maxilla and mandible noted no 
evidence of erosion of the mandible or maxilla.  A June 1998 
bone density test was negative for osteoporosis.  

The veteran was currently edentulous, with a functional 
prosthesis in place.  The examiner noted that the veteran had 
a preexistent periodontitis involving the anterior maxilla as 
well as the molars prior to any treatment for thyroid 
carcinoma, that her calcium levels had remained normal 
throughout the medical history documented in the record, and 
that her parathyroid hormone that regulated bone density had 
also remained normal.  He opined that the presence of plaque 
and calculus, documented since 1981, was the major 
contributing factor in causing periodontitis and subsequent 
bone loss resulting in the loss of teeth.  He noted the 
previous opinions of record finding no relationship between 
the bone loss and the thyroid treatments, and commented that 
"I agree that the thyroid ablation therapy as well as the 
endometriosis may have been a contributory factor, but was 
certainly not the main cause for the loss of teeth."  

The Board subsequently requested a clarification of the last 
sentence of that opinion.  In August 2004, the VA examiner 
provided an addendum report in which he stated:

It is my strong opinion that it is highly 
unlikely that the bone loss of the maxilla 
and mandible are directly or indirectly 
related to service related to the 
veteran's service-connected thyroid cancer 
or medication taken for her thyroid 
cancer.

The examiner again pointed out that the veteran had a 
preexistent periodontitis involving the anterior maxilla as 
well as the molars prior to any treatment for thyroid 
carcinoma, that her calcium levels had remained normal 
throughout the medical history documented in the record, and 
that her parathyroid hormone that regulated bone density had 
also remained normal.  He stated that "if bone loss was 
being activated by chemotherapy or ablation treatment, then 
these values would be abnormal."

In reviewing the record, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's bone loss of the maxilla and mandible were caused 
by her service connected thyroid cancer and/or any treatment 
therefore.  The medical opinions of record, particularly the 
reports from the VA examiner who examined the veteran in 
November 2003, have persuasively pointed out that veteran had 
a preexistent periodontitis prior to any treatment for 
thyroid carcinoma, that her calcium levels had remained 
normal throughout the medical history documented in the 
record, and that her parathyroid hormone that regulated bone 
density had also remained normal.  There are no opinions of 
record attributing the veteran's bone loss to either the 
thyroid cancer or treatment therefore.

Turning to the question of service connection based on 
inservice onset of bone loss of the maxilla and mandible, the 
Board notes that service connection is barred by regulation:

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.160 or 17.161, but not for purposes of compensation.

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity. 38 
C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under section 
4.150 apply only to bone loss through trauma or disease such 
as osteomyelitis and not to the loss of the alveolar process 
as a result of periodontal disease since such loss is not 
considered disabling.  Id., Note.

In this case, there is no basis for compensation for the bone 
loss of the maxilla and mandible or for extraction of the 
veteran's teeth since the regulations clearly provide that 
replaceable missing teeth and bone loss attributable to 
periodontal disease are not disabling conditions.  See 38 
C.F.R. § 3.381.

The veteran does not have any dental condition due to a 
combat wound or other in-service dental trauma and she was 
not a POW.  Indeed, no dental condition other than 
replaceable missing teeth and bone loss attributable to 
periodontal disease is shown.  As these are not disabling 
conditions for which service connection may be granted for 
compensation purposes, and no other dental condition was 
shown during or after service, a basis for payment of 
compensation benefits in connection with the veteran's claim 
has not been established.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303(b), 3.381.


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


